          Case 1:20-cv-05099-LGS Document 11 Filed 08/28/20 Page 1 of 1




                                                                                      Joshua E. Abraham
                                                                                            212 374 5370
                                                                                     abraham@butzel.com

                                                                            477 Madison Avenue Suite 1230
                                                                                New York, New York 10022
                                                                          T: 212 818 1110 F: 212 818 0494
                                                                                               butzel.com



                                      Application GRANTED. The initial pretrial conference ("IPTC")
August 27, 2020                       scheduled for September 3, 2020, is adjourned to October 1, 2020, at
                                      10:30 AM. The parties are reminded that their joint conference
                                      materials are due at least seven days before the IPTC, or by
                                      September 24, 2020.
Via ECF
                                      So Ordered.
Hon. Lorna G. Schofield
United States District Court for      Dated: August 28, 2020
the Southern District of New York            New York, New York
40 Foley Square
New York, NY 10007



       Re:     Request to Adjourn Conference
               Globe Interactive Media, Inc. v. TV Media, Inc.,
               Case No. 1:20-cv-05099-LGS

Dear Judge Schofield,

        I represent plaintiff Globe Interactive Media, Inc. (“GIM”) in the above-referenced action.
I write to request that the initial conference currently scheduled for September 3, 2020, at 10:30
a.m. be adjourned for 30 days on the grounds that GIM has not yet been able to serve defendant
TV Media, Inc. in Canada with the complaint. GIM anticipates that service will be completed in
the coming weeks, at which time the undersigned will be able to confer with TV Media’s counsel
in respect of the issues required to be addressed in the Court’s initial conference Order (Dkt. No.
9). This is GIM’s first request for an adjournment of the initial conference in this action.

                                        Very truly yours,


                                        Joshua E. Abraham
